Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a display device with abnormal state detectors that detect the abnormal state of the source driver. Regarding this feature, Applicant specifically claims first and second reception abnormal state detectors for restoring the data of the odd-numbered pixels using the data of the even-numbered pixels and restoring the data of the even-numbered pixels using the data of the odd-numbered pixels. On claim 11, Applicant specifically mentions that the abnormal state occurs in each of the plurality source drivers and that video data is rearranged to transmitters that correspond to source drivers that are operating normally. Examiner conducted search for these features but could not find them. Following are most relevant prior arts. 

Kim et al (PGPUB 2018/0033353 A1) – Kim teaches display panel with defect caused by the fault of the data driver. Kim specifically teaches changing data driving mode using switches while testing and detecting the location of a defect display in the display panel. Kim does not specifically teach detecting abnormal state is caused by the source driver and necessarily restoring data of the pixels or rearranging to transmitters that correspond to source drivers that are operating normally.
Huang et al (PGPUB 2010/0259523 A1) – Huang teaches a display with electromagnetic interference potentially limiting the performance of the source driver .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691